 


109 HR 5019 IH: Wallowa Lake Dam Rehabilitation Act
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5019 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Walden of Oregon introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize the Bureau of Reclamation to participate in the rehabilitation of the Wallowa Lake Dam in Oregon, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wallowa Lake Dam Rehabilitation Act. 
2.DefinitionsIn this Act: 
(1)Associated ditch companies, incorporatedThe term Associated Ditch Companies, Incorporated means the nonprofit corporation established under the laws of the State of Oregon that operates Wallowa Lake Dam. 
(2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. 
(3)Wallowa lake dam rehabilitation programThe term Wallowa Lake Dam Rehabilitation Program means the program for the rehabilitation of the Wallowa Lake Dam in Oregon, as contained in the engineering document entitled, Phase I Dam Assessment and Preliminary Engineering Design, dated December 2002, and on file with the Bureau of Reclamation. 
3.Authorization to participate in program 
(a)Grants and cooperative agreementsThe Secretary may provide grants to, or enter into cooperative or other agreements with, tribal, State, and local governmental entities and the Associated Ditch Companies, Incorporated, to plan, design, and construct facilities needed to implement the Wallowa Lake Dam Rehabilitation Program. 
(b)ConditionsAs a condition of providing funds under subsection (a), the Secretary shall ensure that— 
(1)the Wallowa Lake Dam Rehabilitation Program and activities under this Act meet the standards of the dam safety program of the State of Oregon; 
(2)the Associated Ditch Companies, Incorporated, agrees to assume liability for any work performed, or supervised, with Federal funds provided to it under this Act; and 
(3)the United States shall not be liable for damages of any kind arising out of any act, omission, or occurrence relating to a facility rehabilitated or constructed with Federal funds provided under this Act, both while and after activities are conducted using Federal funds provided under this Act. 
(c)Cost sharing 
(1)In generalThe Federal share of the costs of activities authorized under this Act shall not exceed 50 percent. 
(2)Exclusions from federal shareThere shall not be credited against the Federal share of such costs— 
(A)any expenditure by the Bonneville Power Administration in the Wallowa River watershed; and 
(B)expenditures made by individual agricultural producers in any Federal commodity or conservation program. 
(d)Compliance with state lawThe Secretary, in carrying out this Act, shall comply with applicable Oregon State water law. 
(e)Prohibition on holding titleThe Federal Government shall not hold title to any facility rehabilitated or constructed under this Act. 
(f)Prohibition on operation and maintenanceThe Federal Government shall not be responsible for the operation and maintenance of any facility constructed or rehabilitated under this Act.  
4.Relationship to other lawActivities funded under this Act shall not be considered a supplemental or additional benefit under Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.)). 
5.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to pay the Federal share of the costs of activities authorized under this Act, $6,000,000. 
 
